DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/20 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Applicant has amended claim 8, which was previously a product claim, to now depend upon method claim 1.  A restriction by original presentation has not been made at this time because the method claims do not include any substantive method steps distinguishing them from the previous product claims.  If substantive method limitations are added at a later date, restriction by original presentation may become necessary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-8, 10, 13-15, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 11-15, and 17-18 of U.S. Patent No. 10,131,097. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fully encompasses that of U.S. Patent No. ‘097 in a combination of claims.

Claims 1-3, 5-8, 10, 14-15, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No 10,596,772.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fully encompasses that of ‘772 in a combination of claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claim 1 recites “wherein the PMI foam core has open pores on an external surface thereof”.  The omitted steps are: “wherein the foam core comprising PMI is sawn, cut or milled prior to being introduced in the center” per claim 20.  This is because since PMI foam core is a closed cell foam, open pores on the surface thereof can only be achieved by a machining method.  Thus, “open pores on an external surface” thereof has a limited definition that cannot be broadly interpreted as comprising surface roughness with concavities and convexities as previously outlined.  Thus, claim 1 is missing the essential step of treating the foam core to achieve the specific structural property itself.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 


Claims 1-3, 5-6, 8, 10-11, 13-15, and 17-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stein et al. (US 2005/0090568) in view of (Hattori et al. (JP 4-339635) OR Grzegorzewski et al. (DE 299 13 877)) and in view of ROHACELL (High Performance Foam Cores).
	Regarding claims 1, 3, 5, 15, and 20, Stein discloses a CFRP or GFRP, wherein the polymer is hardened PU resin, [0064] to reinforce a PMI foam core [0002].  While Stein discloses PU, Stein fails to explicitly disclose that it is thermoset.  However, it would have been well within the purview of one of ordinary skill in the art at the time of the invention to choose to use thermosetting resin.  One of ordinary skill in the art would be well aware that polyurethane are either thermoset or thermoplastic.  Thus, choice of a thermoset PU given only two alternatives would be well within the level of ordinary skill in the art.  Stein fails to explicitly disclose an open pultrusion process as claimed in which the PMI foam core is introduced in a center and a thermoset and fibre material is formed around the core to form a continuous production of fibre-reinforced continuous profiles.  
	Hattori discloses a process for continuous production of fibre-reinforced continuous profiles comprising a foam core (1), characterized in that the process involves a pultrusion process in which a foam core is introduced in the centre and, by means of the pultrusion process, an outer layer made of CFRP or GFRP is formed around the core (Fig. 2, [0015-0016])  Furthermore, given that Hattori discloses that the resin saturation takes place in a saturation trough through which the fibers are passed, Hattori discloses that the pultrusion process is an open pultrusion process (Fig. 2).

Or alternatively, Grzegorzewski discloses a process for continuous production of fibre-reinforced continuous profiles comprising a foam core (3), characterized in that the process involves a pultrusion process in which a foam core is introduced in the centre and, by means of the pultrusion process, an outer layer made of GFRP is formed around the core (Fig. 1, [0010-0012])  Furthermore, given that Grzegorzewski discloses that the resin saturation takes place in a saturation trough through which the fibers are passed, Grzegorzewski discloses that the pultrusion process is an open pultrusion process (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stein’s structure to be produced by the process taught by Grzegorzewski, since Grzegorzewski discloses that this process is economically sound and obtain a product with low section modulus and bend slightly under bending loads. 
Stein in view of (Hattori OR Grzegorzewski) discloses the material and process as claimed, however, Stein in view of (Hattori OR Grzegorzewski) fails to disclose a pre-treatment process of the foam core, by machining such as cutting, sawning, or milling, in order to obtain a foam with open pores on an external surface thereof before being introduced in the center.
Rohacell discloses that it is known in the art for a closed-cell PMI foam core having a property of being easy to machine and to be cut in any size (pg. 9 and 11), wherein it is compatible with all known resin system (pg. 11), which are designed for resin infusion (pg. 12-13), wherein resin absorption is only at the surface of the foam, which reads upon the claimed 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stein’s in view of (Hattori OR Grzegorzewski) foam core to be machined such as by cutting, sawning, or milling, in order to obtain open pores on an external surface thereof before being introduced in the center, and to be later filled by a matrix material, since Rohacell discloses that having an open pore at the surface of a PMI core will allow for resin infusion in order to obtain a product with outstanding strength to weight ratio and other advantageous properties (pg. 11-13)

Regarding claim 2, (Hattori OR Grzegorzewski) discloses that the foam core is introduced continuously in the form of a plurality of successive individual pieces into the pultrusion plant.
Regarding claim 6, Stein discloses the density as claimed [0073].
Regarding claims 8, 10, and 17-19, Stein discloses a CFRP or GFRP, wherein the polymer is hardened PU or epoxide resin [0064] to reinforce a PMI foam core [0002].  While Stein discloses PU, Stein fails to explicitly disclose that it is thermoset.  However, it would have been well within the purview of one of ordinary skill in the art at the time of the invention to choose to use thermosetting resin.  One of ordinary skill in the art would be well aware that polyurethane are either thermoset or thermoplastic.  Thus, choice of a thermoset PU given only two alternatives would be well within the level of ordinary skill in the art.  However, Stein fails to explicitly disclose a hollow profile with no adhesive or no joints as presently claimed.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stein’s structure to be of a hollow profile with no adhesive or joints, since (Hattori OR Grzegorzewski) discloses that this is a known structure in the art.
Furthermore, Stein in view of (Hattori OR Grzegorzewski) and in view of Rohacell discloses the material and process as claimed, which result having an open pore at the surface of a PMI core and be filled by a matrix as set forth in claim 1.  

Regarding claim 11, Stein discloses that the PMI foam comprises a further material comprising metal [0048].
Regarding claim 13, Stein discloses the product as claimed.
Regarding claim 14, Stein in view of (Hattori OR Grzegorzewski) discloses that the core is in the form of a tube (all Figs)

Claims 7 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stein et al. (US 2005/0090568) in view of (Hattori et al. (JP 4-339635) OR Grzegorzewski et al. (DE 299 13 877)) in view of ROHACELL (High Performance Foam Cores) as applied to claim 1, and further in view of Thorning (US 2005/0123374).
Regarding claim 7, Stein in view of (Hattori OR Grzegorzewski) discloses a pultrusion process as set forth above, however, fails to explicitly disclose that the pultrusion process involves pul-winding.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stein in view of (Hattori OR Grzegorzewski)’s pultrusion process to be pullwinding, since Thorning discloses that this is known in the art that species pullwinding falls into broad pultrusion process to produce fibres.
Regarding claim 12, Stein in view of (Hattori OR Grzegorzewski) discloses PMI foam, however, fails to explicitly disclose that it has inserts.
Thorning discloses that the core has inserts [0061] in a fibre reinforced structural element.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stein in view of (Hattori OR Grzegorzewski) to have the PMI foam having inserts, since Thorning discloses that this will provide the materials being joined together in an integral structure.
Regarding claims 21-22, Stein in view of (Hattori OR Grzegorzewski) discloses that the PMI is surrounded by the fibre material simultaneously and/or prior to entering a shaping mold (all Figs).
Regarding claim 23, Stein in view of (Hattori OR Grzegorzewski) discloses that the foam core comprising PMI is separately introduced in the centre (All Figs).


Response to Arguments

Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






Linda Chau
/L.N.C/            Examiner, Art Unit 1785      

/Holly Rickman/            Primary Examiner, Art Unit 1785